Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This action is in response to the preliminary amendment received 07/08/2021.

Claim 1 is cancelled. 
Claims 2 – 21 are new.

Claim 2 – 21 are presented for examination. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120, is acknowledged. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/08/2021 and 10/26/2021 were received.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Specification
The abstract of the disclosure is objected to because: 
The language “Methods, systems, and devices for error correction on a memory device are described.” Can be implied from the title.
The language “may include”, “may further include”, and “may be located” are speculative and the language fails to be clear and concise.

Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.

Correction is required.  See MPEP § 608.01(b).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all 

Claims 2 – 7, 12 ,13, 15, and 19 – 21 are rejected on the ground of nonstatutory double patenting over claims 1, 2, 5, 15, 17, and 19 – 23 of U.S. Patent No. 11,005,501 since the claims, if allowed, would improperly extend the “right to exclude” already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: 

Claim 2 – Application 17/307,641
Claim 15 – Patent 11,005,501
A method, comprising: 
A method, comprising: 

receiving data associated with a write operation for a first bank of an array of memory cells; 
performing, using a first error correcting code (ECC) circuit, a first ECC operation on data associated with a first access operation for a first bank of an array of memory cells, the first ECC circuit 

performing, using a second ECC circuit, a second ECC operation on the data based at least in part on a second access operation associated with the data.
performing, using a second ECC circuit different from the first ECC circuit, a second ECC operation on the data based at least in part on the data.


One of ordinary skill in the art would clearly recognize independent claim 2, of application 17/307,641 is an obvious variation of the claimed subject matter of independent claim 15, of patent 11,005,501. Specifically, both claim 2, of the current application 17/307,641, and claim 15, of patent 11,005,501 discloses: A method, comprising such steps as performing, using a first error correcting code (ECC) circuit, a first ECC operation on data associated with a first access operation”. 
One of ordinary skill in the art would recognize the Method disclosed by claim 2, of the current application 17/307,641, as a broader recitation of the operations performed by the Method disclosed in claim 15 of Patent 11,005,501. A method broader in scope and an method capable of performing the disclosed method would be recognize by one of ordinary skill in the art as obvious variants of each other. 
Therefore, one of ordinary skill in the art would recognize the broader method claim 2, of the current application 17/307,641, as performing the operations of the method of claim 15, of U.S. Patent 11,005,501, and as such are obvious variants of each other.


Claim 2 – Patent 11,005,501
Claim 4 – Application 17/307,641
Claim 5 – Patent 11,005,501
Claim 5 – Application 17/307,641
Claim 15 – Patent 11,005,501
Claim 6 – Application 17/307,641
Claim 20 – Patent 11,005,501
Claim 7 – Application 17/307,641
Claim 22 – Patent 11,005,501
Claim 12 – Application 17/307,641
Claim 17 – Patent 11,005,501
Claim 13 – Application 17/307,641
Claim 19 – Patent 11,005,501
Claim 15 – Application 17/307,641
Claim 1 – Patent 11,005,501
Claim 19 – Application 17/307,641
Claim 23 – Patent 11,005,501
Claim 20 – Application 17/307,641
Claim 21 – Patent 11,005,501
Claim 21 – Application 17/307,641
Claim 19 – Patent 11,005,501


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ryu et al., U.S. Publication 2017/0083401 (herein Ryu), in view of Moosrainer et al. U.S. Publication 2007/0033490 (herein Moosrainer).

Regarding claim 2, Ryu teaches: A method, comprising: performing, using a first error correcting code (ECC) circuit, a first ECC operation on data associated with a first access operation for a first bank of an array of memory cells  (figure 10, element 421), and performing, using a second ECC circuit, a second ECC operation on the data based at least in part on a second access operation associated with the data (figure 10, element 423, 430). Ryu does not explicitly teach: the first ECC circuit positioned within an area of a footprint of the array of memory cells.
Moosrainer teaches: the first ECC circuit positioned within an area of a footprint of the array of memory cells (paragraph 0011, 0014; 0037, 0038).
One of ordinary skill in the art, at the time of the effective filling data of the invention, would find it obvious to combine the teaching of Ryu: an array of memory cells comprising a plurality of banks, a first error correcting code (ECC) circuit, and a second error correcting code (ECC) circuit; and a multi-layer semiconductor; with the teaching of Moosrainer: arrangement of memory cells, control logic, ECC logic in three dimensions for the purpose of optimizing data paths (paragraph 0014). Memory is well-known in the art (figure 3, element 300). Error correction for memory is well-known design choice in the art (figure 3, element 400). Device placement is generally an optimization between data paths and potential electromagnetic noise. One of ordinary skill in the art would recognize the limited number of elements and the constrained placement area and find it obvious to try placement of elements below, above, or adjacent to one another. One of ordinary skill in the art would recognize the combination of well-known design elements would yield a predictable result.

Regarding claim 3, Ryu and Moosrainer teach the limitation of the parent claims. Ryu additionally teaches: generating parity data associated with the data as part of an on-die ECC operation (figure 16, element 622). And in view of the motivation previously stated above, for claim 2, the claim is rejected.

Regarding claim 4, Ryu and Moosrainer teach the limitation of the parent claims. Ryu additionally teaches: determining one or more errors in the data based at least in part on the parity data (abstract; figure 10, element 421); and correcting the one or more errors in the data based at least in part on the determining as part of a link ECC operation (paragraph 0050; figure 10, element 421). And in view of the motivation previously stated above, for claim 2, the claim is rejected.

Regarding claim 5, Ryu and Moosrainer teach the limitation of the parent claims. Ryu additionally teaches: receiving, from a host device, the data and parity data associated with the data (paragraph 0050), wherein performing the first ECC operation comprises correcting one or more errors in the data based at least in part on the parity data (figure 10, element 421). And in view of the motivation previously stated above, for claim 2, the claim is rejected.

Regarding claim 6, Ryu and Moosrainer teach the limitation of the parent claims. Ryu additionally teaches: transmitting, from the first ECC circuit, the data and parity data associated with the data to the first bank based at least in part on performing the 

Regarding claim 7, Ryu and Moosrainer teach the limitation of the parent claims. Ryu additionally teaches: performing, using the first ECC circuit, a third ECC operation on second data associated with a third access operation for the first bank to determine one or more errors associated with the second data (figure 10, element 423, 430); and transmitting, to a host device, an indication of a rejection of the second data based at least in part on determining the one or more errors associated with the second data (figure 10, element 423, 430). And in view of the motivation previously stated above, for claim 2, the claim is rejected.

Regarding claim 8, Ryu and Moosrainer teach the limitation of the parent claims. Ryu additionally teaches: receiving, from the host device, a repetition of the second data based at least in part on transmitting the indication of the rejection (paragraph 0134, 0135); and repeating, using the first ECC circuit, the third ECC operation on the second data (paragraph 0134, 0135). And in view of the motivation previously stated above, for claim 2, the claim is rejected.

Regarding claim 9, Ryu and Moosrainer teach the limitation of the parent claims. Ryu additionally teaches: receiving, at the second ECC circuit, parity data associated with the data, wherein performing the second access operation is based at least in part 

Regarding claim 10, Ryu and Moosrainer teach the limitation of the parent claims. Ryu additionally teaches: generating, by the second ECC circuit, a syndrome associated with the data based at least in part on the parity data, the syndrome indicating one or more errors associated with the data, one or more error types associated with the data, an error rate associated with the data, a quantity of errors associated with the data, or a combination thereof (figure 10, element 423, 430). And in view of the motivation previously stated above, for claim 2, the claim is rejected.

Regarding claim 11, Ryu and Moosrainer teach the limitation of the parent claims. Ryu additionally teaches: transmitting the syndrome to one or more components associated with the array of memory cells (paragraph 0131 – 0135). And in view of the motivation previously stated above, for claim 2, the claim is rejected.

Regarding claim 12, Ryu and Moosrainer teach the limitation of the parent claims. Ryu additionally teaches: correcting one or more errors associated with the data based at least in part on the parity data. (figure 10, element 423, 430). And in view of the motivation previously stated above, for claim 2, the claim is rejected.

Regarding claim 13, Ryu and Moosrainer teach the limitation of the parent claims. Ryu additionally teaches: transmitting, from the second ECC circuit, the 

Regarding claim 14, Ryu and Moosrainer teach the limitation of the parent claims. Ryu additionally teaches: the first access operation comprises a write operation, a masked write operation, or a wear leveling operation; and the second access operation comprises a read operation (figure 15). And in view of the motivation previously stated above, for claim 2, the claim is rejected.

Regarding claim 15, Ryu teaches: An apparatus, comprising: an array of memory cells comprising a plurality of banks (figure 3, element 300); a plurality of first error correcting code (ECC) circuits each coupled with a bank of the plurality of banks and configured to perform one or more ECC operations associated with a first access operation of the bank (figure 3, element 400; figure 10, element 421), and a second ECC circuit coupled with the plurality of banks and configured to perform one or more ECC operations associated with a second access operation of the plurality of banks (figure 3, element 400; figure 10, element 423, 430). Ryu does not explicitly teach: wherein each first ECC circuit is positioned within an area of a footprint of the array of memory cells. 
Moosrainer teaches: wherein each first ECC circuit is positioned within an area of a footprint of the array of memory cells (paragraph 0011, 0014; 0037, 0038). And in view of the motivation previously stated above, for claim 2, the claim is rejected.

Regarding claim 16, Ryu and Moosrainer teach the limitation of the parent claims. Ryu additionally teaches: wherein two or more of the first ECC circuits are configured to perform the respective one or more ECC operations concurrently (figure 10). And in view of the motivation previously stated above, for claim 2, the claim is rejected.

Regarding claim 17, Ryu and Moosrainer teach the limitation of the parent claims. Ryu additionally teaches: the second ECC circuit is configured to concurrently receive data associated with the second access operation from two or more banks of the plurality of banks (figure 10, element 423, 430). And in view of the motivation previously stated above, for claim 2, the claim is rejected.

Regarding claim 18, Ryu and Moosrainer teach the limitation of the parent claims. Ryu additionally teaches: wherein the second ECC circuit is configured to receive data associated with the second access operation from two or more banks of the plurality of banks in accordance with a schedule (figure 10, element 423, 430). And in view of the motivation previously stated above, for claim 2, the claim is rejected.

Regarding claim 19, Ryu teaches: An apparatus, comprising: an array of memory cells comprising a plurality of banks (figure 3, element 300); and a controller coupled with the array of memory cells and operable to cause the apparatus to: perform, using a first error correcting code (ECC) circuit, a first ECC operation on data associated with a first access operation for a first bank of the plurality of banks, (figure 10, element 421); 
Moosrainer teaches: the first ECC circuit positioned within an area of a footprint of the array of memory cells (paragraph 0011, 0014; 0037, 0038). And in view of the motivation previously stated above, for claim 2, the claim is rejected.

Regarding claim 20, Ryu and Moosrainer teach the limitation of the parent claims. Ryu additionally teaches: transmit, from the first ECC circuit, the data and parity data associated with the data to the first bank based at least in part on performing the first ECC operation (figure 10, element 423, 430). And in view of the motivation previously stated above, for claim 2, the claim is rejected.

Regarding claim 21, Ryu and Moosrainer teach the limitation of the parent claims. Ryu additionally teaches: receive, at the second ECC circuit, parity data associated with the data, wherein performing the second access operation is based at least in part on receiving the parity data (figure 10, element 423, 430; paragraph 0016). And in view of the motivation previously stated above, for claim 2, the claim is rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

SHIMIZU; Naoki		US 20180261300 A1
KIM; DUK-SUNG et al.	US 20190140668 A1
CHA; Sang-Uhn et al.	US 20170109231 A1
Park; Jung-hwan et al.	US 20190324854 A1
SOHN; Young-Soo et al.	US 20140013183 A1
SON; Jong-Pil et al.		US 20150067448 A1
CHA; SANG-UHN et al.	US 20190012229 A1
performing, using a first error correcting code (ECC) circuit, a first ECC operation on data associated with a first access operation for a first bank of an array of memory cells, the first ECC circuit positioned within an area of a footprint of the array of memory cells; and 
performing, using a second ECC circuit, a second ECC operation on the data based at least in part on a second access operation associated with the data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL F MCMAHON whose telephone number is (571)270-3232. The examiner can normally be reached Monday-Thursday 9am - 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel F. McMahon/Primary Examiner, Art Unit 2111